881 F.2d 1075
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Josephine BRAGG, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-2044.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and HENRY R. WILHOIT, Jr., District Court Judge.*

ORDER

2
Josephine Bragg appeals pro se the summary judgment for defendant on review of the denial of her application for Social Security disability benefits under 42 U.S.C. Sec. 405(g).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff's application for benefits alleged disability due to high blood pressure, arthritis, swelling of the feet and legs, and blood clots.  Her claim was denied administratively.  After a hearing, an Administrative Law Judge concluded that plaintiff was capable of performing her former work as a power sewing machine operator, and therefore was not disabled.  The Appeals Council declined to review the case.  In the district court, cross-motions for summary judgment were filed by the parties.  The district court adopted the magistrate's recommendation to grant the defendant's motion.


4
Upon consideration, we conclude that the findings of the Secretary are supported by substantial evidence in the record.    See Richardson v. Perales, 402 U.S. 389, 401 (1971).  In order to show that she did not have the residual functional capacity to perform her past relevant work, plaintiff was required to present objective evidence and underlying clinical findings which would support her allegations of medical infirmities and disabling pain.    See Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1986);  King v. Heckler, 742 F.2d 968, 973 (6th Cir.1984).  The medical evidence of record in this case did not meet this standard.


5
Accordingly, the summary judgment for defendant is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation